43 So.3d 117 (2010)
Henry LEUNNE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-1559.
District Court of Appeal of Florida, Third District.
August 18, 2010.
Rehearing Denied September 23, 2010.
Henry Leunne, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, C.J., and COPE and ROTHENBERG, JJ.
PER CURIAM.
Affirmed.
COPE, J. (concurring).
Henry Leunne entered a guilty plea to federal charges and received a sentence of nineteen years in 1999. He was transferred to state custody to face state charges. He entered a guilty plea in 2000 and received a sentence of thirty-three years. The sentencing judge agreed that the thirty-three-year sentence should run concurrent with the nineteen-year federal sentence and the state sentencing order so indicates. However, counsel stated on the record that for the federal and state sentences to be concurrent, a motion needed to be filed in the federal court and concurrent sentencing was contingent on approval by the federal judge.
In defendant-appellant Leunne's current motion, he complains that the sentences *118 are not running concurrently, but does not explain what ruling was entered by the federal judge. In the absence of such an explanation, I can only assume that the federal judge denied the request that the state and federal sentences be concurrent. I therefore concur that affirmance is in order.